Stiles, J.
I concur in the disposition of this case, though with hut little alacrity. The record brought here shows a certain judgment to have been entered and the date of the entry to have been on a certain Sunday; but I am morally certain that no judgment was ever entered by the superior court on Sunday, and that the date is simply a mistake of the clerk or counsel, which should have been corrected by application to the court below, without the cost and delay of an appeal. It is unfair to the superior courts to pass them by in such cases; and yet when both sides, as it were, stand mute and admit the apparent error, this court can do nothing but reverse.
TIoyt, J. — I concur in the vacation of the judgment, but not upon the grounds stated in the opinion.